REDMANN, Judge.
On remand from the Louisiana Supreme Court, 305 So.2d 438, for purposes of considering quantum, we affirm the trial court’s award.
Miss Natal suffered, in addition to contusions and a mild cervical strain, lacerations leaving six scars of these lengths and locations: (1) 114", left arm; (2) ¿4" and (3) 1/3", right knee; (4) 31/2" and (5) 2", left knee; and (6) 21/4", left leg. (The first five were transverse; the last, vertical.) The four longest transverse scars were “revised” by a plastic surgeon under general anesthesia. The first still “does show some contrast between itself and the surounding normal skin.” The fourth is visible from about 20 feet when Miss Natal is standing; “it folds in and there is a little contrast” (which might be improved by further surgery). Hospitalization was four days at injury and four days at plastic surgery. A cylinder cast had to be worn about three weeks to prevent stretching of the repaired scars on the left knee.
We cannot say the $22,500 general damages award exceeds the trial judge’s “much discretion,” C.C. art. 1934(3).
The special damages are also adequately proven.
Affirmed.